DETAILED ACTION
Claims 1-4, 7-14 and 17-18 are pending.  Claims 5-6, 15-16 and 19-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/20 has been entered.
Response to Arguments
Applicant’s arguments, filed 10/30/20, have been fully considered but are not persuasive.
Applicant’s arguments that the independent claims are not taught by the combination of Miller, Blickhan and Nekoomaram (pages 11-12) are moot as the current rejection is over Miller, Blickhan and Abell; Nekoomaram is not cited.
It is also respectfully noted that Miller teaches operation of the processor to produce the specific product associated with the protocol because Miller describes that a blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood) [0005-0008], that the parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume [0143] and that the treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis (specific product associated with protocol). The machine 100 may be able to store one device program in each category [0174-0177].  This is also taught by Blickhan who describes a blood processing system for processing whole blood or a whole blood component... processing the blood in the collection container into a blood product [0015-0018], a red blood cell product 115 [0098-0101, Fig. 10], cites at least waste products and final products [0161-0166, Figs. 23-25], and that an operator may then select and enter the procedural parameters for the wash procedure [0179].
Applicant’s arguments regarding the dependent claims (page 12) are moot in view of the rejection of the independent claims.
For at least these reasons, the rejection of the claims is maintained.
Claim Objections
The claims are objected to because of the following informalities: 
‘via least one input’ should read ‘via the at least one input’ [claim 1].
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Patent Publication No. 20130310726 (hereinafter Miller) in view of Blickhan et al. U.S. Patent Publication No. 20130334139 (hereinafter Blickhan) and further in view of Abell et al. U.S. Patent Publication No. 20160300028 (hereinafter Abell).
Regarding claim 1, Miller teaches a processing system comprising: 
a processor to receive a biological fluid to be processed [0006 — Hemodialysis treatment uses the patient's blood to remove waste, toxins and excess water from the patient. The patient is connected to a hemodialysis machine and the patient's blood (biological fluid) is pumped through the machine; 0137, Fig. 1 — a home medical device system 110 includes, among many other features discussed below, a renal therapy machine 100… renal therapy machine 100 is a home hemodialysis machine]; 
a controller coupled to the processor, the controller configured to operate the processor according to at least one modifiable process parameter [0139, Fig. 1 — a primary control processor ("ACPU") 112; 0143 — The user interface screens are standardized but are populated with data that machine 100 receives from clinicians (as described in detail below). The instructions are according to a doctor's prescription and provide parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate volume. Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters; 0147 — Data entered into the user interface is securely sent to the renal therapy machine 100 and processed in ACPU 112, which actually controls the machine; 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312]; 
at least one input coupled to the controller [0137, Fig. 1 — a wireless tablet user interface 122; 0147 — Data entered into the user interface is securely sent to the renal therapy machine 100 and processed in ACPU 112, which actually controls the machine; 0162 — A block diagram of the electrical systems of any of the devices or subsystems of the home medical device system (e.g., machine 100, modem 102, blood pressure monitor 104, scale 106, water treatment device 108, server 118, system hub 120, user interface 122, service portal 130, enterprise resource planning system 140, web portal 150, business intelligence portal 160) is illustrated in FIG. 1B], the at least one input configured to receive an identifier and at least one process parameter control associated with the at least one process parameter that limits modification of the at least one process parameter, if applied [0174 — The clinician also specifies allowed ranges for the various settings… The clinician further specifies whether or not the patient will have the ability to modify the settings; 0225-0228, Fig. 16 — FIGS. 16A to 16G illustrate an example device program screen 1600 displayed on a clinician's display device 192, which allows clinicians to set values for parameters that control how the renal therapy machine 100 will perform renal treatment… a clinician can set values, set a patient settable range, and also specify whether those values are patient editable. Treatment features that are marked as not being patient editable in horizontal bar 1618 cannot be changed by a patient. For example, a clinician may be able to specify that a category or a portion thereof is not editable by a patient so that a patient would not be able to change any settings for those values], during operation of the processor to produce a specific product [0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis. The machine 100 may be able to store one device program in each category], 
the controller configured to determine if the identifier is associated with an administrator authorization and to apply the at least one processor parameter control to the at least one process parameter during operation of the processor to produce the specific product if the identifier is associated with an administrator authorization [0157-160 — System 110 may require that the patient or clinic enter a username and password… Clinicians can access the web portal 150 from anywhere they can access the Internet, including their homes. A password is required in one embodiment; 0195 — system 110 provides security features by requiring verification information before certain changes can be implemented. In one example, system 110 requires that a user, already authenticated and logged into web portal 150, must enter his or her password into web portal 150 again after making a certain change before the change is actually implemented; 0223 — system settings screen 1570 also allows the clinician to specify a clinician password 1584. The clinician password is required thereafter for any changes that are to be made to the renal therapy machine 100; 0246 — once the settings are submitted and sent to the renal therapy machine 100, the settings can only be changed with a clinician password; 0312-0313 — actions that a clinician is allowed to perform on a template, such as to view or edit a template; 0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis. The machine 100 may be able to store one device program in each category], 
wherein the controller is further configured to receive a protocol comprising a plurality of process parameter controls [0139, Fig. 1 — a primary control processor ("ACPU") 112; 0143 — The user interface screens are standardized but are populated with data that machine 100 receives from clinicians (as described in detail below). The instructions are according to a doctor's prescription and provide parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate volume. Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters; 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312; 0231 — the renal treatment (protocol)... In no case however, can a patient change a parameter setting outside of a range set by the clinician (per doctor's prescription) (protocol), or change the range that the clinician has set] from another system in communication with the processing system via at least one input [0021-0022 — the system includes a method for safely allowing network or internet access; 0152-0153 — Renal therapy machine 100 in one embodiment, via the Internet, uses a connectivity service to transfer data between modem 102 and a system hub 120; 0173 — the clinician may remotely access the system hub 120 through the web portal 150 to remotely program renal therapy machine 100], 
and the controller applies the process parameter controls of the protocol during operation of the processor to produce the specific product if the identifier is associated with an administrator authorization [0139, Fig. 1 — a primary control processor ("ACPU") 112; 0143 — The user interface screens are standardized but are populated with data that machine 100 receives from clinicians (as described in detail below). The instructions are according to a doctor's prescription and provide parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate volume. Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters; 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312; 0231 — the renal treatment (protocol)... In no case however, can a patient change a parameter setting outside of a range set by the clinician (per doctor's prescription) (protocol), or change the range that the clinician has set; 0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis. The machine 100 may be able to store one device program in each category].
But Miller fails to clearly specify that a system is a cell processing system and that one input receives the protocol from one of a plurality of processing systems. 
However, Blickhan teaches that a system is a cell processing system [Abstract — Automated systems and methods are disclosed for separating a unit of previously collected whole blood into components, such as concentrated red cells and plasma, for collecting red cells and plasma directly from a donor in a single pass, and for cell washing; 0015-0018 — a blood processing system for processing whole blood or a whole blood component; 0129-0138, Figs. 17-20 — in FIGS. 16-19 a schematic representation of a whole blood automated collection system for processing blood cells] and that a controller applies the process parameter controls of the protocol during operation of the processor to produce a specific product [0015-0018 — a blood processing system for processing whole blood or a whole blood component... processing the blood in the collection container into a blood product; 0098-0101, Fig. 10 — red blood cell product 115; 0161-0166, Figs. 23-25 — at least waste products and final products are cited; 0179 — an operator may then select and enter the procedural parameters for the wash procedure]. 
Miller and Blickhan are analogous art.  They relate to systems and methods for medical devices, particularly for processing biological fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the blood processing system and method, as taught by Blickhan, with the medical device system and method of Miller to yield the predictable result of a blood processing system and method with a secure interface [Miller 0030, 0195], e.g. by simply substituting the blood processing device for the renal therapy device.  
But the combination of Miller and Blickhan fails to clearly specify that one input receives the protocol from one of a plurality of processing systems. 
However, Abell teaches that one input receives the protocol from one of a plurality of processing systems [0035 — source device 235 can include patient monitors, ventilators, infusion pumps, anesthesia devices, incubator devices, and the like; 0049- 0057, Figs. 5-6 — Settings can include not only device settings such as device operating parameters, but physiological parameter data, such as historical heart rate, blood pressure, and other types of parameters… FIG. 5 is a system block diagram 500 illustrating these three different data transfer techniques. Data flow lines 505 and 510 illustrate the settings being transferred over data network 255 to network computing system 260 for temporary storage, and then transferred to destination device 245… Data flow line 525 illustrates source device 235 transmitting the settings directly (e.g., over a Bluetooth, WIFI, or other link) to destination device 245… Data transfer is not limited to a one-to-one device transfer. For example, a many-to-one device transfer can include aggregating settings and other data from multiple source devices 235 (plurality of processing systems) to a single destination device 245]. 
Miller, Blickhan, and Abell are analogous art.  They relate to systems and methods for medical devices.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medical device system and method, as taught by the combination of Miller and Blickhan, by incorporating the above limitations taught by Abell.  
One of ordinary skill in the art would have been motivated to do this modification so that a user may configure a device without having to manually input all the settings thus increasing efficiency and reducing errors, as taught by Abell [0002-0003, 0014].
Regarding claim 2, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that an identifier comprises a password [0157-160 — System 110 may require that the patient or clinic enter a username and password… Clinicians can access the web portal 150 from anywhere they can access the Internet, including their homes. A password is required in one embodiment; 0195 — system 110 provides security features by requiring verification information before certain changes can be implemented. In one example, system 110 requires that a user, already authenticated and logged into web portal 150, must enter his or her password into web portal 150 again after making a certain change before the change is actually implemented; 0223 — system settings screen 1570 also allows the clinician to specify a clinician password 1584. The clinician password is required thereafter for any changes that are to be made to the renal therapy machine 100; 0246 — once the settings are submitted and sent to the renal therapy machine 100, the settings can only be changed with a clinician password; 0312-0313 — actions that a clinician is allowed to perform on a template, such as to view or edit a template]. 
Regarding claim 3, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that at least one modifiable process parameter comprises a numeric value [0207 — The clinician enters into screen 100 the number of treatments per week 1004; 0222 — The system settings screen 1570 allows a clinician to specify various settings related to the operation of the system… specify the number format; 0294 — the clinician enters a volume and a number of cycles for the selected item], and the at least one process parameter control comprises at least one of a minimum value and a maximum value [0232 — blood flowrate allows the minimum and maximum rate to be set by the clinician, and the patient to pick a value in between]. 
Regarding claim 4, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that at least one process parameter control prevents modification of the at least one process parameter without an identifier associated with an administrator authorization [0174 — The clinician also specifies allowed ranges for the various settings as shown at block 312. That is, the patient may be allowed to pick within a range of values for certain parameters; 0225-0228, Fig. 16 — FIGS. 16A to 16G illustrate an example device program screen 1600 displayed on a clinician's display device 192, which allows clinicians to set values for parameters that control how the renal therapy machine 100 will perform renal treatment… a clinician can set values, set a patient settable range, and also specify whether those values are patient editable. Treatment features that are marked as not being patient editable in horizontal bar 1618 cannot be changed by a patient. For example, a clinician may be able to specify that a category or a portion thereof is not editable by a patient so that a patient would not be able to change any settings for those values]. 
Regarding claim 7, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that a controller comprises a microprocessor [0162 — Processor 176 may be any suitable processor, such as a microprocessor from the INTEL PENTIUM.RTM. family of microprocessors], the microprocessor programmed to determine if the identifier is associated with an administrator authorization and to apply the processor parameter control to the at least one process parameter during the operation of the processor to produce the specific product associated with the protocol if the identifier is associated with an administrator authorization [0139, Fig. 1 — a primary control processor ("ACPU") 112; 0157-160 — System 110 may require that the patient or clinic enter a username and password… Clinicians can access the web portal 150 from anywhere they can access the Internet, including their homes. A password is required in one embodiment; 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312; 0195 — system 110 provides security features by requiring verification information before certain changes can be implemented. In one example, system 110 requires that a user, already authenticated and logged into web portal 150, must enter his or her password into web portal 150 again after making a certain change before the change is actually implemented; 0223 — system settings screen 1570 also allows the clinician to specify a clinician password 1584. The clinician password is required thereafter for any changes that are to be made to the renal therapy machine 100; 0246 — once the settings are submitted and sent to the renal therapy machine 100, the settings can only be changed with a clinician password; 0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis (specific product associated with protocol). The machine 100 may be able to store one device program in each category].
Regarding claim 8, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that the processor comprises a disposable fluid circuit and reusable hardware [0137, Fig. 1 — FIG. 1A, a home medical device system 110 includes, among many other features discussed below, a renal therapy machine 100, a wireless scale 106, a wireless tablet user interface 122, a blood pressure monitor 104, a water treatment device 108 and a modem 102 (reusable hardware); 0173 — the clinician selects the dialyzer, blood tubing set (fluid circuit), acid, bicarbonate, needles, etc. and other supplies necessary to fulfill the prescription run on renal therapy machine 100; 0179 — Machine 100 can perform post treatment procedures, such as a disinfection procedure that cleans the machine (reusable hardware) and the disposables used for treatment for the next treatment; 0238 — the blood circuit; 0269 — The same check can be made for the dialyzer, acid concentrate, bicarbonate concentrate or other disposable item as desired; 0322-0325 — Therapy information screen 4200 displays therapy information tab 4202, solutions tab 4204 and disposables tab 4206]. 
Further, Blickhan teaches that the processor comprises a disposable fluid circuit and reusable hardware [0079, Fig. 9 — a disposable fluid flow circuit or module A and a reusable durable controller or module B configured to cooperate with and control flow through the fluid circuit A].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medical device system and method, as taught by the combination of Miller, Blickhan, and Abell, by incorporating the above limitations taught by Blickhan.  
One of ordinary skill in the art would have been motivated to do this modification to take advantage of the convenience of a fully pre-assembled and pre-sterilized circuit, as suggested by Blickhan [0079].
Regarding claim 9, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that a disposable fluid circuit comprises at least one container, and tubing [0173 — the clinician selects the dialyzer, blood tubing set (fluid circuit), acid, bicarbonate, needles, etc. and other supplies necessary to fulfill the prescription run on renal therapy machine 100; 0179 — Machine 100 can perform post treatment procedures, such as a disinfection procedure that cleans the machine (reusable hardware) and the disposables used for treatment for the next treatment; 0238 — the blood circuit 0269 — consumables may be in a container, e.g., a bottle of heparin or a blood set in a bag].
Further, Blickhan teaches that a disposable fluid circuit comprises a spinning membrane separation device, at least one container, and tubing connecting the spinning membrane and the one or more containers [0054, Figs. 1 and 2 — a spinning membrane blood separation or fractionation system, generally designated 10, is shown. Such a system 10 is typically used to extract plasma from whole blood obtained from an individual human donor. For ease of understanding, only the plasma separation device and the associated drive unit are shown, although it should be understood that such a separator forms part of a disposable system including collection bags, bags of additives such as saline or ACD, return bags, tubing, etc.; 0079 — the illustrated disposable circuit in FIG. 9 includes whole blood container 101, a cell preservation solution container 102, blood component separator 108, plasma collection container 112, optional leukocyte reduction filter 113, and red cell collection container 115; 0089 — When the membrane is mounted on the rotor, the device is commonly referred to a spinning membrane separator, as shown in FIG. 10; 0152 — systems, methods, and apparatus for cell washing described herein utilize a disposable set that includes a separator, such as a spinning membrane separator].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medical device system and method, as taught by the combination of Miller, Blickhan, and Abell, by incorporating the above limitations taught by Blickhan.  
One of ordinary skill in the art would have been motivated to do this modification to take advantage of the convenience of a fully pre-assembled and pre-sterilized circuit incorporating a known a spinning membrane separator device with an excellent plasma filtration rate for blood separation, as suggested by Blickhan [0005-0011, 0079].  In addition, it would have been obvious to a person of ordinary skill in the art to combine the fully pre-assembled and pre-sterilized circuit incorporating a known a spinning membrane separator device, as taught by Blickhan, with the medical device system and method of Miller and Blickhan to yield the predictable result of a blood processing system and method with a convenient disposable circuit employing  spinning membrane separator with an excellent filtration rate and a secure interface [Miller 0030, 0195], e.g. by substituting the disposable circuit device for the renal therapy device.  
Regarding claim 10, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Blickhan teaches that reusable hardware includes at least one drive to spin the spinning membrane [0054, 0178 — Device 400 includes at least one drive unit or "spinner" 448, which causes the indirect driving of the spinning membrane separator 301. Spinner 448 may consist of a drive motor connected and operated by device 400, coupled to turn an annular magnetic drive member including at least a pair of permanent magnets. As the annular drive member is rotated, magnetic attraction between corresponding magnets within the housing of the spinning membrane separator cause the spinner within the housing of the spinning membrane separator to rotate], at least one scale to weigh the at least container and contents thereof [0092-0093 — weight scales, for supporting the various containers of the disposable system], and at least one pump [0085-0087, Figs. 9, 11-13 — inlet pump 106, outlet pump 109, etc.]. 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the spinning membrane separator device with the above components, as taught by Blickhan, with the medical device system and method of Miller, Blickhan, and Abell to yield the predictable result of an efficient, less costly, spinning membrane separator system and method [Blickhan 0008-0013] with a secure interface [Miller 0030, 0195], e.g. by substituting the disposable circuit device for the renal therapy device.  
Regarding claim 11, Miller teaches a method of operating a plurality of processing systems [0152, Fig. 1 — connectivity service in one embodiment also maintains information about all of the renal therapy machines 100 connected to server 118 and system 110; 0341 — a home medical device system comprising: a plurality of home therapy machines that perform a home therapy on a patient — at a patient’s home, hospital or training facility (Fig. 1)] each processing system comprising a processor to receive a biological fluid to be processed [0017 — system and method for a medical device infrastructure; 0006 — Hemodialysis treatment uses the patient's blood to remove waste, toxins and excess water from the patient. The patient is connected to a hemodialysis machine and the patient's blood (biological fluid) is pumped through the machine; 0137, Fig. 1 — a home medical device system 110 includes, among many other features discussed below, a renal therapy machine 100… renal therapy machine 100 is a home hemodialysis machine] and to be operated according to at least one modifiable process parameter [0143 — The user interface screens are standardized but are populated with data that machine 100 receives from clinicians (as described in detail below). The instructions are according to a doctor's prescription and provide parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate volume. Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters; 0147 — Data entered into the user interface is securely sent to the renal therapy machine 100 and processed in ACPU 112, which actually controls the machine; 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312], the method comprising: 
creating at a first processing system a protocol comprising a plurality of process parameter controls including at least one process parameter control associated with the at least one modifiable process parameter that limits modification of the at least one process parameter, if applied [0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312… The clinician further specifies whether or not the patient will have the ability to modify the settings; 0225-0228, Fig. 16 — FIGS. 16A to 16G illustrate an example device program screen 1600 displayed on a clinician's display device 192, which allows clinicians to set values for parameters that control how the renal therapy machine 100 will perform renal treatment… a clinician can set values, set a patient settable range, and also specify whether those values are patient editable. Treatment features that are marked as not being patient editable in horizontal bar 1618 cannot be changed by a patient. For example, a clinician may be able to specify that a category or a portion thereof is not editable by a patient so that a patient would not be able to change any settings for those values; 0231 — the renal treatment (protocol)... In no case however, can a patient change a parameter setting outside of a range set by the clinician (per doctor's prescription) (protocol), or change the range that the clinician has set], during operation of the processor to produce a specific product [0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis. The machine 100 may be able to store one device program in each category];
receiving at the plurality of processing systems an identifier and the at least one process parameter control associated with the at least one process parameter that limits modification of the at least one process parameter, if applied [0029 — clinicians, doctors and nurses the ability to remotely review and monitor treatment data and to modify and update settings of the renal therapy machines (plurality of processing systems); 0152, Fig. 1 — connectivity service in one embodiment also maintains information about all of the renal therapy machines 100 (plurality of processing machines) connected to server 118 and system 110; 0341 — a home medical device system comprising: a plurality of home therapy machines that perform a home therapy on a patient — at a patient’s home, hospital or training facility (Fig. 1); 0137, Fig. 1 — a wireless tablet user interface 122; 0147 — Data entered into the user interface is securely sent to the renal therapy machine 100 and processed in ACPU 112, which actually controls the machine; 0162 — A block diagram of the electrical systems of any of the devices or subsystems of the home medical device system (e.g., machine 100, modem 102, blood pressure monitor 104, scale 106, water treatment device 108, server 118, system hub 120, user interface 122, service portal 130, enterprise resource planning system 140, web portal 150, business intelligence portal 160) is illustrated in FIG. 1B; 0174 — The clinician also specifies allowed ranges for the various settings… The clinician further specifies whether or not the patient will have the ability to modify the settings; 0225-0228, Fig. 16 — FIGS. 16A to 16G illustrate an example device program screen 1600 displayed on a clinician's display device 192, which allows clinicians to set values for parameters that control how the renal therapy machine 100 will perform renal treatment… a clinician can set values, set a patient settable range, and also specify whether those values are patient editable. Treatment features that are marked as not being patient editable in horizontal bar 1618 cannot be changed by a patient. For example, a clinician may be able to specify that a category or a portion thereof is not editable by a patient so that a patient would not be able to change any settings for those values], during operation of the processor to produce a specific product [0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis. The machine 100 may be able to store one device program in each category], 
wherein receiving at least one process parameter control comprises receiving the protocol comprising the plurality of process parameter controls [0139, Fig. 1 — a primary control processor ("ACPU") 112; 0143 — The user interface screens are standardized but are populated with data that machine 100 receives from clinicians (as described in detail below). The instructions are according to a doctor's prescription and provide parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate volume. Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters; 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312; 0231 — the renal treatment (protocol)... In no case however, can a patient change a parameter setting outside of a range set by the clinician (per doctor's prescription) (protocol), or change the range that the clinician has set] from another system in communication with the plurality of processing systems [0021-0022 — the system includes a method for safely allowing network or internet access; 0152-0153 — Renal therapy machine 100 in one embodiment, via the Internet, uses a connectivity service to transfer data between modem 102 and a system hub 120; 0173 — the clinician may remotely access the system hub 120 through the web portal 150 to remotely program renal therapy machine 100; 0152, Fig. 1 — connectivity service in one embodiment also maintains information about all of the renal therapy machines 100 (plurality of processing machines) connected to server 118 and system 110 (plurality of systems that communicate with other systems); 0341 — a home medical device system comprising: a plurality of home therapy machines that perform a home therapy on a patient — at a patient’s home, hospital or training facility (Fig. 1)]; 
determining if the identifier is associated with an administrator authorization; applying the at least one processor control to the at least one process parameter if the identifier is associated with an administrator authorization [0157-160 — System 110 may require that the patient or clinic enter a username and password… Clinicians can access the web portal 150 from anywhere they can access the Internet, including their homes. A password is required in one embodiment; 0195 — system 110 provides security features by requiring verification information before certain changes can be implemented. In one example, system 110 requires that a user, already authenticated and logged into web portal 150, must enter his or her password into web portal 150 again after making a certain change before the change is actually implemented; 0223 — system settings screen 1570 also allows the clinician to specify a clinician password 1584. The clinician password is required thereafter for any changes that are to be made to the renal therapy machine 100; 0246 — once the settings are submitted and sent to the renal therapy machine 100, the settings can only be changed with a clinician password; 0312-0313 — actions that a clinician is allowed to perform on a template, such as to view or edit a template],
wherein applying at least one process parameter control comprises applying the process parameter controls of the protocol if the identifier is associated with an administrator authorization [0139, Fig. 1 — a primary control processor ("ACPU") 112; 0143 — The user interface screens are standardized but are populated with data that machine 100 receives from clinicians (as described in detail below). The instructions are according to a doctor's prescription and provide parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate volume. Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters; 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312; 0231 — the renal treatment (protocol)... In no case however, can a patient change a parameter setting outside of a range set by the clinician (per doctor's prescription) (protocol), or change the range that the clinician has set]; 
and processing the biological fluid employing a process that includes the at least one process parameter [0142-0143 — Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters] to produce the specific product [0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis. The machine 100 may be able to store one device program in each category].  
But Miller fails to clearly specify that a system is a cell processing system and receiving at the plurality of processing systems a protocol from a first processing system and receiving the protocol from the first processing system in communication with the plurality of processing systems. 
However, Blickhan teaches that a system is a cell processing system [Abstract — Automated systems and methods are disclosed for separating a unit of previously collected whole blood into components, such as concentrated red cells and plasma, for collecting red cells and plasma directly from a donor in a single pass, and for cell washing; 0015-0018 — a blood processing system for processing whole blood or a whole blood component; 0129-0138, Figs. 17-20 — in FIGS. 16-19 a schematic representation of a whole blood automated collection system for processing blood cells] and that a controller applies the process parameter controls of the protocol during operation of the processor to produce a specific product [0015-0018 — a blood processing system for processing whole blood or a whole blood component... processing the blood in the collection container into a blood product; 0098-0101, Fig. 10 — red blood cell product 115; 0161-0166, Figs. 23-25 — at least waste products and final products are cited; 0179 — an operator may then select and enter the procedural parameters for the wash procedure].  
Miller and Blickhan are analogous art.  They relate to systems and methods for medical devices, particularly for processing biological fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the blood processing system and method, as taught by Blickhan, with the medical device system and method of Miller to yield the predictable result of a blood processing system and method with a secure interface [Miller 0030, 0195], e.g. by simply substituting the blood processing device for the renal therapy device.  
But the combination of Miller and Blickhan fails to clearly specify receiving at the plurality of processing systems a protocol from a first processing system and receiving the protocol from the first processing system in communication with the plurality of processing systems. 
However, Abell teaches receiving at the plurality of processing systems a protocol from a first processing system and receiving the protocol from the first processing system in communication with the plurality of processing systems [0035 — source device 235 can include patient monitors, ventilators, infusion pumps, anesthesia devices, incubator devices, and the like; 0040, 0061 —  Source device 235 may…be configured with different settings for a different patient; 0049- 0057, Figs. 5-6 — Settings can include not only device settings such as device operating parameters, but physiological parameter data, such as historical heart rate, blood pressure, and other types of parameters… FIG. 5 is a system block diagram 500 illustrating these three different data transfer techniques. Data flow lines 505 and 510 illustrate the settings being transferred over data network 255 to network computing system 260 for temporary storage, and then transferred to destination device 245… Data flow line 525 illustrates source device 235 (first processing system) transmitting the settings directly (e.g., over a Bluetooth, WIFI, or other link) to destination device 245… Data transfer is not limited to a one-to-one device transfer. For example, a many-to-one device transfer can include aggregating settings and other data from multiple source devices 235 (plurality of processing systems) to a single destination device 245… A many-to-many device transfer can include collecting settings from multiple devices and providing the settings to other devices (communication with the plurality of processing systems), which may use all or just a subset of the collected settings. A one-to-many device transfer can include disseminating the settings from a single source device 235 to multiple destination devices 245]. 
Miller, Blickhan, and Abell are analogous art.  They relate to systems and methods for medical devices.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medical device system and method, as taught by the combination of Miller and Blickhan, by incorporating the above limitations taught by Abell.  
One of ordinary skill in the art would have been motivated to do this modification so that a user may configure a device without having to manually input all the settings thus increasing efficiency and reducing errors, as taught by Abell [0002-0003, 0014].
Regarding claim 12, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that receiving an identifier comprises receiving a password [0157-160 — System 110 may require that the patient or clinic enter a username and password… Clinicians can access the web portal 150 from anywhere they can access the Internet, including their homes. A password is required in one embodiment; 0195 — system 110 provides security features by requiring verification information before certain changes can be implemented. In one example, system 110 requires that a user, already authenticated and logged into web portal 150, must enter his or her password into web portal 150 again after making a certain change before the change is actually implemented; 0223 — system settings screen 1570 also allows the clinician to specify a clinician password 1584. The clinician password is required thereafter for any changes that are to be made to the renal therapy machine 100; 0246 — once the settings are submitted and sent to the renal therapy machine 100, the settings can only be changed with a clinician password; 0312-0313 — actions that a clinician is allowed to perform on a template, such as to view or edit a template]. 
Regarding claim 13, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that at least one modifiable process parameter comprises a numeric value [0207 — The clinician enters into screen 100 the number of treatments per week 1004; 0222 — The system settings screen 1570 allows a clinician to specify various settings related to the operation of the system… specify the number format; 0294 — the clinician enters a volume and a number of cycles for the selected item], and applying the at least one process parameter control comprises applying at least one of a minimum value and a maximum value [0232 — blood flowrate allows the minimum and maximum rate to be set by the clinician, and the patient to pick a value in between]. 
Regarding claim 14, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that applying the at least one process parameter control comprises preventing modification of the at least one process parameter without an identifier associated with an administrator authorization [0174 — The clinician also specifies allowed ranges for the various settings as shown at block 312. That is, the patient may be allowed to pick within a range of values for certain parameters; 0225-0228, Fig. 16 — FIGS. 16A to 16G illustrate an example device program screen 1600 displayed on a clinician's display device 192, which allows clinicians to set values for parameters that control how the renal therapy machine 100 will perform renal treatment… a clinician can set values, set a patient settable range, and also specify whether those values are patient editable. Treatment features that are marked as not being patient editable in horizontal bar 1618 cannot be changed by a patient. For example, a clinician may be able to specify that a category or a portion thereof is not editable by a patient so that a patient would not be able to change any settings for those values]. 
Regarding claim 17,  Miller teaches a network of processing systems [0152, Fig. 1 — connectivity service in one embodiment also maintains information about all of the renal therapy machines 100 connected to server 118 and system 110], comprising: 
a plurality of processing systems [0152, Fig. 1 — connectivity service in one embodiment also maintains information about all of the renal therapy machines 100 (plurality of processing machines) connected to server 118 and system 110; 0341 — a home medical device system comprising: a plurality of home therapy machines that perform a home therapy on a patient — at a patient’s home, hospital or training facility (Fig. 1)], each of the plurality of processing systems comprising: 
a processor to receive a biological fluid to be processed [0006 — Hemodialysis treatment uses the patient's blood to remove waste, toxins and excess water from the patient. The patient is connected to a hemodialysis machine and the patient's blood (biological fluid) is pumped through the machine; 0137, Fig. 1 — a home medical device system 110 includes, among many other features discussed below, a renal therapy machine 100… renal therapy machine 100 is a home hemodialysis machine]; 
a controller coupled to the processor, the controller configured to operate the processor according to at least one modifiable process parameter [0139, Fig. 1 — a primary control processor ("ACPU") 112; 0143 — The user interface screens are standardized but are populated with data that machine 100 receives from clinicians (as described in detail below). The instructions are according to a doctor's prescription and provide parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate volume. Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters; 0147 — Data entered into the user interface is securely sent to the renal therapy machine 100 and processed in ACPU 112, which actually controls the machine; 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312]; and 
at least one input coupled to the controller [0137, Fig. 1 — a wireless tablet user interface 122; 0147 — Data entered into the user interface is securely sent to the renal therapy machine 100 and processed in ACPU 112, which actually controls the machine; 0162 — A block diagram of the electrical systems of any of the devices or subsystems of the home medical device system (e.g., machine 100, modem 102, blood pressure monitor 104, scale 106, water treatment device 108, server 118, system hub 120, user interface 122, service portal 130, enterprise resource planning system 140, web portal 150, business intelligence portal 160) is illustrated in FIG. 1B], the at least one input configured to receive at least one process parameter control associated with the at least one process parameter that limits modification of the at least one process parameter, if applied [0174 — The clinician also specifies allowed ranges for the various settings… The clinician further specifies whether or not the patient will have the ability to modify the settings; 0225-0228, Fig. 16 — FIGS. 16A to 16G illustrate an example device program screen 1600 displayed on a clinician's display device 192, which allows clinicians to set values for parameters that control how the renal therapy machine 100 will perform renal treatment… a clinician can set values, set a patient settable range, and also specify whether those values are patient editable. Treatment features that are marked as not being patient editable in horizontal bar 1618 cannot be changed by a patient. For example, a clinician may be able to specify that a category or a portion thereof is not editable by a patient so that a patient would not be able to change any settings for those values], during operation of the processor to produce a specific product [0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis. The machine 100 may be able to store one device program in each category], 
a non-transitory computer-readable memory storage device coupled to the plurality of processing systems, the memory storage device including a one or more protocols comprising a plurality of process parameter controls [0139, Fig. 1 — a primary control processor ("ACPU") 112; 0143 — The user interface screens are standardized but are populated with data that machine 100 receives from clinicians (as described in detail below). The instructions are according to a doctor's prescription and provide parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate volume. Renal therapy machine 100 performs a treatment and records that the treatment has been performed according to the parameters; 0162, 165, Fig. 1 — A block diagram of the electrical systems of any of the devices or subsystems of the home medical device system (e.g., machine 100… server 118, system hub 120, user interface 122, service portal 130, enterprise resource planning system 140, web portal 150, business intelligence portal 160) is illustrated in FIG. 1B. System 110, including any or all of devices or subsystems 100, 102, 104, 106, 108, 118, 120, 122, 130, 140, 150, and 160, includes a main unit 170 which preferably includes one or more processors 176 electrically coupled by an address/data bus 178 to one or more memory devices 174 (non-transitory computer-readable memory storage), other computer circuitry 172, and one or more interface circuits 180…. The memory 174 preferably includes volatile memory and non-volatile memory. Memory 174 can store a software program that interacts with the other devices in the system 110 (memory coupled to the plurality of processing systems) as described below… The memory 174 may also store digital data indicative of documents, files, programs, web pages, etc. retrieved from another computing device and/or loaded via an input device 194; 0169 — machine 100 retrieves a patient prescription prescribed previously by a doctor and/or clinician and any other information needed to run a treatment from system hub 120 (memory coupled to the plurality of processing systems at least through hub 120); 0174 — The clinician also sets various treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume and heparin flowrate flush. The clinician also specifies allowed ranges for the various settings as shown at block 312; 0231 — the renal treatment (protocol)... In no case however, can a patient change a parameter setting outside of a range set by the clinician (per doctor's prescription) (protocol), or change the range that the clinician has set] received from one of one of the systems in the network [0021-0022 — the system includes a method for safely allowing network or internet access; 0152-0153 — Renal therapy machine 100 in one embodiment, via the Internet, uses a connectivity service to transfer data between modem 102 and a system hub 120; 0173 — the clinician may remotely access the system hub 120 through the web portal 150 to remotely program renal therapy machine 100] and stored therein and configured to transmit one or more process parameter controls a processing system [0162 — System 110, including any or all of devices or subsystems 100, 102, 104, 106, 108, 118, 120, 122, 130, 140, 150, and 160, includes a main unit 170 which preferably includes one or more processors 176 electrically coupled by an address/data bus 178 to one or more memory devices 174… memory 174 may also store digital data indicative of documents, files, programs, web pages, etc. retrieved from another computing device and/or loaded via an input device 194; 0169 — the home renal therapy machine 100 retrieves a patient prescription prescribed previously by a doctor and/or clinician and any other information needed to run a treatment from system hub 120, as shown at block 210; 0198 — renal therapy machine 100 downloads the encrypted device program from system hub 120 via connectivity server 118 and verifies patient identification, e.g., patient date of birth, and/or program settings as shown at block 712. Renal therapy machine 100 may verify the information by matching data tagged to the device program with like data stored in the memory of renal therapy machine 100], 
wherein one of the controller and the memory storage device is configured to receive an identifier and to determine if the identifier is associated with an administrator authorization, and the controller is configured to apply the at least one processor parameter control to the at least one process parameter during the operation of the processor to produce the specific product associated with the protocol if the identifier is associated with an administrator authorization [0157-160 — System 110 may require that the patient or clinic enter a username and password… Clinicians can access the web portal 150 from anywhere they can access the Internet, including their homes. A password is required in one embodiment; 0195 — system 110 provides security features by requiring verification information before certain changes can be implemented. In one example, system 110 requires that a user, already authenticated and logged into web portal 150, must enter his or her password into web portal 150 again after making a certain change before the change is actually implemented; 0223 — system settings screen 1570 also allows the clinician to specify a clinician password 1584. The clinician password is required thereafter for any changes that are to be made to the renal therapy machine 100; 0245-0246 — the patient still has to review and accept the new device program before it is finally download (transmitted)… once the settings are submitted and sent to the renal therapy machine 100, the settings can only be changed with a clinician password; 0312-0313 — actions that a clinician is allowed to perform on a template, such as to view or edit a template; 0005-0008 — As blood passes through a dialyzer in the hemodialysis machine, the dialyzer removes the waste, toxins and excess water from the patient's blood and returns the blood back to the patient (operation of the processor to produce the specific product of purified blood); 0143 — parameters by which machine 100 operates, such as the blood flowrate, dialysate flowrate and ultrafiltrate (specific product) volume; 0174-0177 — treatment parameters used to program the renal therapy machine 100 as shown at block 310, such as blood flowrate, dialysate flowrate, UF volume (specific ultrafiltrate product volume)… Each different type of device program may provide a different treatment, e.g., to remove a low amount, medium amount, or large amount of ultrafiltration for dialysis (specific product associated with protocol). The machine 100 may be able to store one device program in each category]. 
But Miller fails to clearly specify that a system is a cell processing system and a protocol received from one of the plurality of processing systems and transmitting one or more process parameter controls to the plurality of processing systems.
However, Blickhan teaches that a system is a cell processing system [Abstract — Automated systems and methods are disclosed for separating a unit of previously collected whole blood into components, such as concentrated red cells and plasma, for collecting red cells and plasma directly from a donor in a single pass, and for cell washing; 0015-0018 — a blood processing system for processing whole blood or a whole blood component; 0129-0138, Figs. 17-20 — in FIGS. 16-19 a schematic representation of a whole blood automated collection system for processing blood cells] and that a controller applies the process parameter controls of the protocol during operation of the processor to produce a specific product [0015-0018 — a blood processing system for processing whole blood or a whole blood component... processing the blood in the collection container into a blood product; 0098-0101, Fig. 10 — red blood cell product 115; 0161-0166, Figs. 23-25 — at least waste products and final products are cited; 0179 — an operator may then select and enter the procedural parameters for the wash procedure]. 
Miller and Blickhan are analogous art.  They relate to systems and methods for medical devices, particularly for processing biological fluids.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the blood processing system and method, as taught by Blickhan, with the medical device system and method of Miller to yield the predictable result of a blood processing system and method with a secure interface [Miller 0030, 0195], e.g. by simply substituting the blood processing device for the renal therapy device.  
But the combination of Miller and Blickhan fails to clearly specify a protocol received from one of the plurality of processing systems and transmitting one or more process parameter controls to the plurality of processing systems. 
However, Abell teaches a protocol received from one of the plurality of processing systems and transmitting one or more process parameter controls to the plurality of processing systems [0035 — source device 235 can include patient monitors, ventilators, infusion pumps, anesthesia devices, incubator devices, and the like; 0040, 0061 —  Source device 235 may…be configured with different settings for a different patient; 0049- 0057, Figs. 5-6 — Settings can include not only device settings such as device operating parameters, but physiological parameter data, such as historical heart rate, blood pressure, and other types of parameters… FIG. 5 is a system block diagram 500 illustrating these three different data transfer techniques. Data flow lines 505 and 510 illustrate the settings being transferred over data network 255 to network computing system 260 for temporary storage, and then transferred to destination device 245… Data flow line 525 illustrates source device 235 (first processing system) transmitting the settings directly (e.g., over a Bluetooth, WIFI, or other link) to destination device 245… Data transfer is not limited to a one-to-one device transfer. For example, a many-to-one device transfer can include aggregating settings and other data from multiple source devices 235 (plurality of processing systems) to a single destination device 245… A many-to-many device transfer can include collecting settings from multiple devices and providing the settings to other devices (communication with the plurality of processing systems), which may use all or just a subset of the collected settings. A one-to-many device transfer can include disseminating the settings from a single source device 235 to multiple destination devices 245]. 
Miller, Blickhan, and Abell are analogous art.  They relate to systems and methods for medical devices.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medical device system and method, as taught by the combination of Miller and Blickhan, by incorporating the above limitations taught by Abell.  
One of ordinary skill in the art would have been motivated to do this modification so that a user may configure a device without having to manually input all the settings thus increasing efficiency and reducing errors, as taught by Abell [0002-0003, 0014].
Regarding claim 18, the combination of Miller, Blickhan, and Abell teaches all the limitations of the base claims as outlined above. 
Further, Miller teaches that a memory storage device [0162 — System 110, including any or all of devices or subsystems 100, 102, 104, 106, 108, 118, 120, 122, 130, 140, 150, and 160, includes a main unit 170 which preferably includes one or more processors 176 electrically coupled by an address/data bus 178 to one or more memory devices 174… memory 174 may also store digital data indicative of documents, files, programs, web pages, etc. retrieved from another computing device and/or loaded via an input device 194; 0169 — the home renal therapy machine 100 retrieves a patient prescription prescribed previously by a doctor and/or clinician and any other information needed to run a treatment from system hub 120, as shown at block 210; 0198 — renal therapy machine 100 downloads the encrypted device program from system hub 120 via connectivity server 118 and verifies patient identification, e.g., patient date of birth, and/or program settings as shown at block 712. Renal therapy machine 100 may verify the information by matching data tagged to the device program with like data stored in the memory of renal therapy machine 100] is configured to receive the identifier and to determine if the identifier is associated with an administrator authorization, the memory storage device configured to transmit at least one process parameter control associated with the at least one process parameter to the at least one input only if the identifier is associated with an administrator authorization [0157-160 — System 110 may require that the patient or clinic enter a username and password… Clinicians can access the web portal 150 from anywhere they can access the Internet, including their homes. A password is required in one embodiment; 0195 — system 110 provides security features by requiring verification information before certain changes can be implemented. In one example, system 110 requires that a user, already authenticated and logged into web portal 150, must enter his or her password into web portal 150 again after making a certain change before the change is actually implemented; 0223 — system settings screen 1570 also allows the clinician to specify a clinician password 1584. The clinician password is required thereafter for any changes that are to be made to the renal therapy machine 100; 0245-0246 — the patient still has to review and accept the new device program before it is finally download (transmitted)… once the settings are submitted and sent to the renal therapy machine 100, the settings can only be changed with a clinician password; 0312-0313 — actions that a clinician is allowed to perform on a template, such as to view or edit a template].

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119